Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2007

Walker v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4598




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Walker v. Williamson" (2007). 2007 Decisions. Paper 1012.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1012


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-226                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                NO. 06-4598 and 07-1906
                                  ________________

                                DARNELL L. WALKER,
                                               Appellant
                                        vs.

                            TROY WILLIAMSON, Warden
                       ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 06-CV-01943)
                    District Judge: Honorable James F. McClure, Jr.
                    _______________________________________


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  May 10, 2007
            BEFORE: McKEE, FUENTES and WEIS, CIRCUIT JUDGES
                               Filed: June 4, 2007
                            _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Darnell Walker appeals from an order of the United States District Court for

the Middle District of Pennsylvania, dismissing his petition filed pursuant to 28 U.S.C.

§ 2241 without prejudice and also from an order denying his motion for reconsideration.

We will affirm both of the District Court’s orders.


                                             1
              This is Walker’s second attempt in our courts to collaterally attack his

conviction for various drug and firearms charges stemming from a conspiracy to

distribute cocaine and cocaine base in Youngstown, Ohio. Walker filed a § 2241 petition

in 2002, arguing that 28 U.S.C. § 2255 was inadequate and ineffective to present his

challenge. He asserted that “the prosecution failed to prove drug quantity and

aggravating factors that [were] used to increase his sentence,” and that Apprendi v. New

Jersey, 530 U.S. 466 (2000) and Ring v. Arizona, 536 U.S. 584 (2002) negated the

criminal nature of the conduct for which he was convicted. The District Court dismissed

his petition without prejudice and this Court affirmed, finding that Ring was inapplicable

and that Walker could not raise his claim in a § 2241 petition because § 2255 is not

inadequate or ineffective for individuals to raise Apprendi claims. See Walker v. Dodrill,

C.A. No. 02-3995 (3d Cir. May 9, 2003) (citing Okereke v. United States, 307 F.3d 117,

120-121 (3d Cir. 2002)).

              In the instant petition, Walker is again attempting to raise, in essence, an

Apprendi claim. He argues that he may now bring the claim in a § 2241 petition because

under the standards announced in United States v. Gonzalez, 420 F.3d 111 (2d Cir. 2005),

he is innocent of distributing a controlled substance under 21 U.S.C. § 841 and his

sentence is invalid. As the District Court noted, Gonzalez is not binding on the courts of

this Circuit. Further, the “safety valve” by which a prisoner may bypass § 2255 when it is

“inadequate or ineffective to test the legality of his detention,” is extremely narrow and

applies to the unusual situation in which a prisoner had no prior opportunity to challenge

                                              2
his conviction for a crime later deemed to be non-criminal by an intervening change in

law. See Okereke, 307 F.3d at 120 (citing In re Dorsainvil, 119 F.3d 245, 251 (3d Cir.

1997). Such is not the case here. As this Court noted in Okereke, Apprendi dealt with

sentencing, and did not render drug convictions non-criminal. Id. As the safety valve did

not apply in Walker’s case, the District Court properly dismissed the petition. We further

agree with the District Court that Walker’s motion for reconsideration did not set forth

any newly discovered facts or precedent that affected the District Court’s decision, nor

did he establish that the District Court’s decision contained errors of law or fact.

              For the foregoing reasons, after reviewing the record and considering the

responses filed by both parties in this Court, the orders of the District Court will be

affirmed.




                                              3